DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered. 

Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the recitations or elements “a marker transport belt” (claims 1 and 
To the extent the claims are proper and positively recited structures, it appears that the following prior art rejection is proper.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 8, 9, 11, 12 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wotton et al. (US 2002/0071016).
With respect to claims 1, 9 and 15, (Figs. 1 and  3) teaches a method for a printing system having  an apparatus for ink contaminant drying having a marker platen 42 (Fig. 1B) or 600 (Fig.6, 6A) having a topside 52 (Fig. 2) and a bottom side (shown at the leading line 42 in Fig.1B) and a plurality of heater i.e., heating elements 70 or 72  or 609, 672 (Fig.6) located beneath the topside of the marker platen a plurality of heating elements located beneath the topside of the marker platen and in proximity to areas 28 or 128 with an inherent high probability of ink contamination which inherently results in an efficient transfer of energy for drying out ink contaminants since the heating element 70 are arranged immediately in the 
With respect to claims 8, 11 and 12, Wotton et al. teaches the marker platen 42 (Fig.1B), 600 (Fig. 6) which comprises a plurality of landing areas i.e., a topside marker platen surface guide 642, 652 located between vacuum channel including vacuum ports 44, 644 upon which a transport belt 26 rides (para [0068]), wherein each heating element 672 among the plurality of heating elements 670, 609 is respectively disposed within a hollowed out region with the topside marker platen surface guide  of the plurality of platen guides ([0070 and 0071]).    	

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 10, 13, 14 and 16-20 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Wotton et al. (US 2002/0071016) in view of Cullins et al. (2002/0108719 A1).
With respect to claims 2, 10 and 16, Roche et al. teaches a method for a printing system having an apparatus for ink contaminant drying as recited.
Roche et al. does not teach the heating element which comprises a cartridge heating element. 
However the use of the heating element which comprises a cartridge heating element is conventional.  For example, Cullins et al. (Fig.1) teaches a platen 10 having a heating element that comprises a conventional cartridge heating element 20 ([0028-0030] for heating the platen.
In view of the teachings of Cullins et al., it would have been obvious to one of ordinary skill in the art to modify the apparatus of Roche et al. by substituting a conventional the heating element which comprises a cartridge heating element as taught by Cullins et al. in place of the heating element 609, 672 in the marker platen of Roche et al. for the advantage of providing heating system giving the user a choice of a heating element to dry the desired ink according to application and design preference.
With respect to claims 2-7, 11, 12, 17-19, Wotton et al. teaches the marker platen 42 (Fig.1B), 600 (Fig. 6) which comprises a plurality of landing areas i.e., a topside marker platen surface guide 642, 652 located between vacuum channel including vacuum ports 44, 644 upon which a transport belt 26 rides (para [0068]), wherein each heating element 672 among the plurality of heating elements 670, 609 is respectively disposed within a hollowed out region with the topside marker platen surface guide  of the plurality of platen guides ([0070 and 0071]). 
With respect to claim 20, Wotton et al. teaches a method for a printing system including an apparatus for ink contaminant drying having the method and structures as recited.  See the explanation of Wotton et al. above.
Wotton et al. does not teach the step of operating the plurality of heating elements during a system idle time in which a plurality of print heads are capped and no printing takes place.
However, the selection of the desired time such as a system idle time in which a plurality of print heads are capped and no printing takes place would be obvious depending upon the type of ink and ink characteristics to be used and the images to be printed on sheets in order to get best possible printing operation.
It would have been obvious to one of ordinary skill in the art to modify the method of Wotton et al. by providing the desired time such as a system idle time that is non printing operating time for operating plurality of heating elements so as to dry ink according the type of ink and ink characteristics to be used for the best possible drying operation. 
 
Response to Arguments

	Applicants' arguments filed on January 19, 2021 have been fully considered but they are not persuasive in view of the new ground(s) of rejection(s). 
Applicant argues that the combination of Roche et al. and Wotton et al. does not teach the 
It is noted that, as discussed above, Wotton et al. teaches the limitations as recited in the claims.  For example, Fig.6 of Wotton et al. shows a hollowed out region which contains each heating element 672 among the plurality of heating elements 670 including a heat tube 609 with the topside marker platen surface guide of the plurality of platen guides ([0070 and 0071]).  Thus, the combination of Roche et al. and Wotton et al. teaches the limitations as recited in the claims 2-8, 10-14 and 16-19. Note that the subject matter of claim 16 is similar to claim 2 or 10 
Conclusion
         	
The patent Moynihan is cited to show other method and structures having obvious similarities to the claimed method and structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray  can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853